Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 13, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  133929 (3)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  In re:                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  The Honorable BEVERLEY NETTLES-NICKERSON,
  Judge, 30th Circuit Court                                                  SC: 133929
                                                                             JTC: Formal Complaint
                                                                                   No. 81
  ____________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered, and Honorable Leopold P. Borrello is appointed
  Master to hear Formal Complaint No. 81.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 13, 2007                       _________________________________________
           t0613                                                              Clerk